
	

115 SRES 693 ATS: Celebrating October 25, 2018, as the 30th anniversary of the passage of the Women’s Business Ownership Act of 1988, while commending the unique entrepreneurial spirit shared by women small business owners of the United States. 
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 693
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Risch (for himself, Mr. Cardin, Mr. Boozman, Ms. Duckworth, Mrs. Capito, Mrs. Shaheen, Mr. Cassidy, Ms. Heitkamp, Ms. Collins, Mrs. Feinstein, Mr. Crapo, Mr. Booker, Mr. Daines, Mr. Markey, Mrs. Fischer, Ms. Cantwell, Mr. Hatch, Mr. Coons, Mr. Hoeven, Ms. Harris, Mrs. Hyde-Smith, Ms. Hirono, Mr. Kennedy, Mr. Wyden, Mr. Rounds, Ms. Klobuchar, Mr. Rubio, Mr. Scott, and Ms. Hassan) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating October 25, 2018, as the 30th anniversary of the passage of the Women’s Business
			 Ownership Act of 1988, while commending the unique entrepreneurial spirit
			 shared by women small business owners of the United States. 
	
	
 Whereas, on October 25, 1988, President Ronald Reagan signed the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689) into law;
 Whereas there are nearly 10,000,000 women-owned businesses in the United States; Whereas women-owned businesses employ more than 8,400,000 people of the United States;
 Whereas the number of women-owned businesses grew by 45 percent between 2007 and 2016; Whereas women-owned businesses generate nearly $1,500,000,000,000 in sales annually; and
 Whereas the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689)— (1)empowered women entrepreneurs to independently pursue access to capital;
 (2)provided Federal assistance to women-owned small businesses through demonstration projects under the Small Business Administration, a precursor to the women's business center program established in 1997;
 (3)established the National Women’s Business Council; and (4)required the Census Bureau to report on women-owned C corporations: Now, therefore, be it
			
	
 That the Senate— (1)recognizes the important contribution women entrepreneurs make to the economy of the United States;
 (2)celebrates the unique entrepreneurial spirit of women small business owners in the United States; (3)recognizes the importance of access to capital in the formation of small businesses; and
 (4)commemorates the 30th anniversary of the passage of the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689).
			
